Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing EXHIBIT 99.1 January 25, 2007 1:00 p.m. Pacific Time Company Press Release SOURCE: CONTACTS: Cowlitz Bancorporation Richard J. Fitzpatrick, Chief Executive Officer Gerald L. Brickey, Chief Financial Officer (360) 423-9800 Cowlitz Bancorporation Announces Outstanding 2006 Earnings  Full year earnings up 60% and Fourth Quarter earnings up 40% LONGVIEW, Wash., January 25, 2007 /PRNewswire/ FlashResults Cowlitz Bancorporation (NASDAQ: CWLZ ) (Numbers in Thousands, Except Per Share Data) Three Months Ended Twelve Months Ended December 31, September 30, December 31, 2006 2005 2006 2006 2005 % Change Net Interest Income $ 6,256 $ 4,486 $ 5,979 $ 22,375 $ 14,796 51 % Net Income $ 1,217 $ 872 $ 1,341 $ 4,731 $ 2,957 60 % Diluted EPS $ 0.24 $ 0.18 $ 0.26 $ 0.93 $ 0.66 41 % Total Period End $ 358,390 $ 270,247 33 % Loans Total Period End $ 399,450 $ 309,195 29 % Deposits Cowlitz Bancorporation (NASDAQ: CWLZ - news ) today reported net income of $1,217,000 or $0.24 per diluted share for the fourth quarter of 2006, compared with net income of $872,000, or $0.18 per diluted share, during the same period of 2005. Net income for the fourth quarter of 2006 was up 40% over the same period last year, and net income for the year 2006 was up 60% from 2005. Net income for the year 2006 was $4,731,000, or $0.93 per diluted share, compared with $2,957,000, or $0.66 per diluted share, in 2005. Earnings per diluted share for the year 2006 were up 41% over last year, reflecting the issuance of common shares in conjunction with the November 2005 acquisition of Asia-Europe-Americas Bancshares, Inc. (AEA). Richard J. Fitzpatrick, President and CEO of Cowlitz Bancorporation and its wholly-owned subsidiary, Cowlitz Bank, stated, 2006 was an excellent year for the Company, with loan growth exceeding our expectations. Loans at the end of 2006 were 33% higher than year-end 2005, reflecting the exceptional efforts of our experienced lending team throughout our market areas. The demand for business and real estate loans moderated somewhat in the fourth quarter of 2006. We expect good loan growth in 2007, but at a somewhat lower rate than the Company experienced in 2006. The Companys return on assets increased to 1.12% in 2006 from 0.96% in 2005. The Companys efficiency ratio was 60.9% and 64.1% for the fourth quarter and year 2006, respectively, compared with 71.0% and 72.8% for the same periods of 2005. The Companys leverage and risk-based capital ratios continue to exceed the well-capitalized requirements. Total loans were $358.4 million at December 31, 2006, and were up 4% from September 30, 2006. Total deposits were up 29% from the year-end 2005 balance, and 3% from September 30, 2006. The Companys net interest margin was 5.97% in the fourth quarter of 2006, compared with 5.52% in the same quarter last year and 6.04% in the third quarter of 2006. The decrease in the net interest margin on a linked-quarter basis was due primarily to an increase in the cost of funds. The average cost of funds paid on interest-bearing liabilities for the fourth quarter of 2006 was 3.90%, compared with 2.66% in the fourth quarter of 2005 and 3.74% in the third quarter of 2006. The higher average cost of funds was the result of rising short-term interest rates and enhanced competition for deposits in the Companys markets. Pressure on the funding side of the balance sheet is expected to continue, and we expect that our margins will continue to compress in 2007. Mr. Fitzpatrick stated. The provision for credit losses was $1,150,000 in the fourth quarter of 2006, compared with $500,000 in the fourth quarter of 2005 and $800,000 in the third quarter of 2006. During the fourth quarter of 2006, the Company incurred charge-offs totaling $1,823,000. Of this total, approximately $1.1 million of the charge-offs was due to a loss on an equipment lease related to an alleged accounting fraud. In connection with this lease, the Company recorded $606,000 of foreclosed assets. Ernie D. Ballou, Executive Vice President and Chief Credit Administrator stated, Over 90% of our loan and lease charge offs in 2006 were non-real estate related. The quality of the Banks assets continues to be strong and reflects an effective credit review process and appropriate methodology for addressing problem exposures. During the fourth quarter, the Company sold certain substandard loans, and other loans rated performing but substandard were reduced to $809,000 at December 31, 2006. The total allowance for loan losses was 1.25% as a percentage of loans outstanding at December 31, 2006, compared with 1.63% at year-end 2005, and represents 394% of non-performing loans at year end. As of December 31, 2006, non-performing loans as a percentage of total loans were 0.32%, compared with 1.54% at December 31, 2005, following the acquisition of AEA. Non-performing loans at December 31, 2006 is represented by a single loan fully guaranteed by an agency of the U.S. government. The workout period for this loan is currently expected to continue into 2008. As a percentage of total assets, non-performing assets were 0.38% at year-end 2006. Non-interest income in the fourth quarter of 2006 was $806,000 compared with $629,000 in the fourth quarter of 2005 and $657,000 in the third quarter of 2006. Excluding losses on securities transactions of $164,000 and $184,000 in the fourth quarter of 2005 and third quarter of 2006, respectively, non-interest income was $793,000 and $841,000 in the fourth quarter of 2005 and third quarter of 2006, respectively. The lower level of non-interest revenue in the fourth quarter of 2006 compared with the immediately preceding quarter was primarily due to lower service charges on deposit accounts. Non-interest expenses in the fourth quarter of 2006 were significantly higher compared with the fourth quarter of 2005, primarily a reflection of the overall higher level of staffing, occupancy, data processing and branch activities due to loan growth, two additional branches and the expansion of the Companys international trade finance capabilities. The fourth quarter of 2005 included only two months of operations of the Seattle branch acquired from AEA. Non-interest expenses in the fourth quarter 2006 included a higher level of performance-based compensation and higher costs of professional services related to outsourced internal audit activities and the initiation of the Companys compliance with Sarbanes-Oxley Act requirements for 2007. In March 2006, the Company entered into an interest rate floor agreement to hedge the variability of expected interest income related to loans priced with a floating rate index. In November 2006, the Company entered into interest rate swap agreements to hedge additional amounts of its floating rate loan portfolio. The Company recorded mark-to-market adjustments for these instruments until December 2006, when the Company achieved hedge accounting treatment for its derivative financial instruments. A net positive adjustment to earnings of $120,000 related to interest rate contracts was recorded in the fourth quarter of 2006. The Company does not anticipate future mark-to-market adjustments to earnings related to these instruments and will recognize any hedge ineffectiveness in the period that ineffectiveness is determined. Cowlitz Bancorporation is the holding company of Cowlitz Bank, which was established in 1977. In addition to its four branches in Cowlitz County Washington, Cowlitz Banks divisions include Bay Bank located in Bellevue, Seattle, and Vancouver, Washington; Portland and Wilsonville, Oregon; and Bay Mortgage in southwest Washington. Cowlitz specializes in commercial and international banking services for Northwest businesses, professionals, and retail customers, and offers trust services in southwest Washington and Portland, Oregon. Forward-Looking Statements This press release contains forward-looking statements. Statements that are not historical or current facts, including statements about beliefs and expectations, are forward-looking statements. Forward-looking statements are subject to risks and uncertainties. Actual results could differ materially from those discussed in this press release as a result of risk factors identified in the Company's Form 10-K for the year ended December 31, 2005, and other filings with the SEC. Specific risks in this release relate to the Companys ability to continue loan growth in 2007. FINANCIAL HIGHLIGHTS (Unaudited - $ in thousands except per share data) INCOME STATEMENT Quarter Ending Twelve Months Ending December 31, December 31, September 30, December 31, December 31, 2006 2005 2006 2006 2005 Interest income $ 9,080 $ 5,977 $ 8,603 $ 31,638 $ 19,698 Interest expense 2,824 1,491 2,624 9,263 4,902 Net interest income 6,256 4,486 5,979 22,375 14,796 Provision for credit losses 1,150 500 800 2,640 870 Net interest income after provision for credit losses 5,106 3,986 5,179 19,735 13,926 Non-interest income 806 629 657 2,866 2,451 Non-interest expense 4,303 3,631 3,994 16,182 12,561 Income before provision for income taxes 1,609 984 1,842 6,419 3,816 Provision for income taxes 392 112 501 1,688 859 Net income $ 1,217 $ 872 $ 1,341 $ 4,731 $ 2,957 Earnings per share: Basic $ 0.25 $ 0.19 $ 0.27 $ 0.98 $ 0.69 Diluted $ 0.24 $ 0.18 $ 0.26 $ 0.93 $ 0.66 Weighted average shares outstanding: Basic 4,885,247 4,526,561 4,881,525 4,845,892 4,266,783 Diluted 5,141,564 4,774,247 5,131,368 5,098,334 4,451,466 Shares outstanding at period end 4,889,323 4,772,251 4,884,748 4,889,323 4,772,251 Efficiency ratio 60.9 % 71.0 % 60.2 % 64.1 % 72.8 % Number of full-time equivalent employees 135 119 (1) Non-interest expense divided by net interest income plus non-interest income. Quarter Ending Twelve Months Ending December 31, December 31, September 30, December 31, December 31, SELECTED AVERAGES 2006 2005 2006 2006 2005 Average loans $ 357,696 $ 260,817 $ 337,942 $ 319,582 $ 219,881 Average interest-earning assets 424,505 324,873 401,529 384,257 284,080 Total average assets 465,119 347,382 440,278 422,127 308,542 Average deposits 394,604 293,964 370,263 354,958 258,835 Average interest-bearing liabilities 289,777 224,282 280,545 266,891 204,600 Average equity 50,533 41,874 48,381 47,641 36,483 December 31, December 31, September 30, SELECTED BALANCE SHEET ACCOUNTS 2006 2005 2006 Total assets $ 468,410 $ 370,095 $ 456,615 Securities available for sale 57,688 52,462 54,158 Loans: Real estate secured: One to four family residential 29,805 25,361 31,918 Multifamily 12,821 11,999 13,631 Construction 80,692 46,281 73,138 Commercial real estate 111,480 108,041 118,517 Total real estate 234,798 191,682 237,204 Commercial and industrial 121,332 75,974 104,610 Consumer and other 3,338 3,194 3,565 359,468 270,850 345,379 Deferred loan fees (1,078 ) (603 ) (1,106 ) Loans, net of deferred loan fees 358,390 270,247 344,273 Goodwill and other intangibles 1,873 2,135 1,899 Deposits: Non-interest-bearing demand 107,943 97,327 118,765 Savings and interest-bearing demand 95,861 98,360 93,198 Certificates of deposits 195,646 113,508 174,846 Total deposits 399,450 309,195 386,809 Borrowings 500 817 694 Junior subordinated debentures 12,372 12,372 12,372 Stockholders' equity 50,698 44,941 49,940 Book value per share $ 10.37 $ 9.42 $ 10.22 Tangible book value per share $ 9.99 $ 8.98 $ 9.83 Tier 1 leverage capital ratio (Q4-06 estimated) 13.23 % 15.92 % 13.66 % Quarter Ending Twelve Months Ending December 31, December 31, September 30, December 31, December 31, RATIOS ANNUALIZED 2006 2005 2006 2006 2005 Return on average assets 1.05 % 1.00 % 1.22 % 1.12 % 0.96 % Return on average equity 9.63 % 8.33 % 11.09 % 9.93 % 8.11 % Return on average tangible equity 10.01 % 8.64 % 11.55 % 10.34 % 8.34 % Average equity/average assets 10.86 % 12.05 % 10.99 % 11.29 % 11.82 % Yield on interest-earning assets (TE) 8.63 % 7.36 % 8.65 % 8.31 % 7.01 % Rate on interest-bearing liabilities 3.90 % 2.66 % 3.74 % 3.47 % 2.40 % Net interest spread (TE) 4.73 % 4.70 % 4.91 % 4.84 % 4.61 % Net interest margin (TE) 5.97 % 5.52 % 6.04 % 5.90 % 5.28 % TE - Tax exempt interest income has been adjusted to a taxable equivalent basis using a 34% tax rate. Quarter Ending Twelve Months Ending December 31, December 31, December 31, December 31, ALLOWANCE FOR CREDIT LOSSES 2006 2005 2006 2005 Balance at beginning of period $ 5,483 $ 4,054 $ 4,668 $ 3,796 Provision for credit losses 1,150 500 2,640 870 Acquired allowance for credit losses - 1,651 - 1,651 Recoveries 15 37 308 168 Charge-offs (1,823 ) (1,574 ) (2,791 ) (1,817 ) Balance at end of period $ 4,825 $ 4,668 $ 4,825 $ 4,668 Components Allowance for loan losses $ 4,481 $ 4,417 Liability for unfunded credit commitments 344 251 Total allowance for credit losses $ 4,825 $ 4,668 Allowance for loan losses/total loans 1.25 % 1.63 % Allowance for credit losses/total loans 1.35 % 1.73 % Allowance for loan losses/non-performing loans 394 % 106 % Allowance for credit losses/non-performing loans 424 % 112 % (1) In the first quarter of 2006, the Company reclassified a portion of the allowance for loan losses related to unfunded credit commitments to other liabilities on the balance sheet in accordance with GAAP and bank regulatory requirements. Amounts for 2005 were reclassified for comparability. December 31, December 31, September 30, NON-PERFORMING ASSETS 2006 2005 2006 Nonaccrual loans $ 1,137 $ 4,156 $ 2,021 Other real estate owned and other foreclosed assets 623 - - Total non-performing assets $ 1,760 $ 4,156 $ 2,021 Total non-performing loans to total loans 0.32 % 1.54 % 0.59 % Total non-performing assets/total assets 0.38 % 1.12 % 0.44 %
